The State of TexasAppellee/s




                            Fourth Court of Appeals
                                  San Antonio, Texas
                                        October 22, 2014

                                      No. 04-14-00100-CR

                                   Edgar Javier GONZALES,
                                           Appellant

                                                v.

                                   THE STATE OF TEXAS,
                                         Appellee

                From the 25th Judicial District Court, Guadalupe County, Texas
                                 Trial Court No. 10-2321-CR
                                William Old, Judge Presiding


                                         ORDER
Sitting:       Sandee Bryan Marion, Justice
               Marialyn Barnard, Justice
               Rebeca C. Martinez, Justice

        The record in this appeal contains two exhibits that are under seal. Because appellant and
the State may need to reference either or both exhibits in their respective briefs, we hereby
ORDER appellant and the State to (1) file their briefs in paper form only, (2) with a cover letter
informing the Clerk of this court that the brief references a sealed exhibit. See TEX. R. APP. P.
9.2(c)(3) (exception to electronic filing for documents under seal).


                                                     _________________________________
                                                     Sandee Bryan Marion, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 22nd day of October, 2014.



                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court